                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

BANK OF THE OZARKS,
                                            Case No.: 1:18-cv-11870-TLL-PTM

       Plaintiff,                           Hon. Thomas L. Ludington
                                            Magistrate Judge Patricia T. Morris
v.

PERFECT HEALTH SKIN
AND BODY CENTER PLLC, and
THEODORE BASH, an individual,

      Defendants.
___________________________________/

        ORDER GRANTING MOTION FOR PARTIAL SUMMARY JUDGMENT

       On June 12, 2018, Plaintiff Bank of the Ozarks (Bank OZK) filed a complaint against

Defendants Perfect Health Skin and Body Center, PLLC (Perfect Health), and one of its alleged

members, Dr. Theodore Bash. ECF No. 1. The complaint alleges that Perfect Health is in default

of its obligations under an Equipment Financing Agreement between Bank of the Ozarks and

Perfect Health, and that $139,822.38 remains due and owing under the Equipment Financing

Agreement. The complaint asserts six counts for relief, including a breach of Dr. Bash’s guaranty

of Perfect Health’s obligation under the Equipment Financing Agreement (Count I); breach of

the Equipment Financing Agreement by Perfect Health (Count II); breaches of contracts implied

in law, implied in fact, and promissory estoppel against both Defendants (Counts III, IV, and V);

and one count for claim and delivery of collateral subject to the Bank OZK’s security interest

(Count VI).

       On June 20, 2018, Bank OZK filed an ex parte motion for possession pending final

judgment. ECF No. 6. The motion asserted that Bank OZK has a security interest in, among
other things, certain equipment: 5 QANS Assessment Systems (5-QANS), and an “Aspen Laser

System” (Laser). The Equipment Financing Agreement was attached to the motion, as well as the

UCC financing statement, reflecting Bank OZK’s security interest in the equipment. ECF No. 6-

2, 6-3. The motion asserted that the collateral is in imminent danger and sought possession of the

collateral pending final judgment. The motion also requested an ex parte restraining order

pending a hearing on the motion for possession pending final judgment. On June 21, 2018, the

Court entered an order denying Bank OZK’s request for an ex parte restraining order, and

scheduling the motion for possession pending judgment for hearing. ECF No. 7. The Court

explained that Bank OZK did not make the requisite showing required by MCR 3.105 (E)(1)(b)

for an ex parte restraining order. A hearing on the motion for possession pending judgment was

held on July 11, 2018. The motion was granted. ECF No. 20.

       Defense counsel filed a motion to withdraw, which was granted. Attorney James Meyer

was substituted as counsel for Dr. Bash. Attorney Veronica Turner later filed an appearance on

behalf of Dr. Bash as well. Defendant Perfect Health was directed to secure new counsel but has

not done so. On November 19, 2018, Bank OZK moved for partial summary judgment against

Dr. Bash on Counts I and III of its amended complaint. ECF No. 39. Dr. Bash responded, and

Bank OZK replied. ECF Nos. 43, 45.

                                                I.

       Perfect Health Skin and Body PLLC (Perfect Health) did business as O Bella Aesthetics,

a medical spa in Okemos, MI. According to corporate formation documents dated November 30,

2012, Richard MacAuley was the registered agent and sole member of Perfect Health Skin and

Body Center PLLC. See Resp. Ex. B, Corp. Filings, ECF No. 43-3. He was also listed as the




                                              -2-
owner of Perfect Health. Id. Subsequent filings listed MacAuley as the registered agent, but did

not list members of the LLC. Id.

       A resolution dated June 17, 2015 provides that “Perfect Health Skin and Body Center,

PLLC is owned 100% by Ted Bash. Richard MacAuley has no ownership interest in the

company. Richard MacAuley shall be removed from company bank account(s) effective as of

June 1, 2015. Richard MacAuley shall remain as clinic medical director until further notice.”

Mot. Ex. 1, Corp. Res., ECF No. 39-1 at PGID 331. Dr. Bash denies any knowledge of this

corporate resolution, denies signing the resolution, and also denies that he has ever been a

member, owner, managing partner, managing director, employee, agent or representative of

Perfect Health. Resp. Ex. A, Bash Aff. ¶ 6. No documents have been produced identifying Dr.

Bash as an agent or member of Perfect Health.

       In July of 2016, an equipment financing agreement was entered into between Bank OZK

and Perfect Health. Id. PGID 333. Dr. Bash’s name is signed thereto. Id. PGID 337. He claims

that this signature was forged by someone with no authority to act on behalf of Perfect Health.

Answer ¶ 63.

       Pursuant to the Equipment Finance Agreement, Perfect Health was obligated to repay the

loan to Bank OZK in 63 monthly installments of $2,922.47 plus three additional payments of

$99. Agt., PGID 333. Bank OZK was granted a security interest in the equipment and assets of

Perfect Health. Id. PGID 334. In the event of default, Bank OZK was entitled to accelerate the

amounts due. Id. PGID 335.

       Bank OZK has also produced a Guaranty which bears the signature of Dr. Bash and

which guarantees payment of Perfect Health’s obligations under the Equipment Financing

Agreement. ECF No. 39-1 at PGID 339. Dr. Bash contends that his signature on the guaranty

                                                -3-
was forged as well. Answer ¶ 15. Bank OZK also produced a Certificate of Acceptance, which

Dr. Bash allegedly signed on July 12, 2016 reflecting that Perfect Health had received delivery

of the equipment subject to the financing agreement and inspected it. ECF No. 39-1 at PGID

341. Dr. Bash contends that this signature is a forgery as well. Bash Aff. ¶ 15.

        Perfect Health made 15 monthly payments to Bank OZK between July 2016 and October

2017. Martindale Decl. ¶ 5, ECF No. 39-1. Beginning in July 2017, two alleged representatives

of Perfect Health identified as Andy Park and Pam Lynch contacted Bank OZK and requested to

enter into a deferral agreement due to a slowdown in business. Id. ¶ 8. On November 22, 2017,

Bank OZK, Perfect Health, and Dr. Bash entered into a Deferral Agreement, whereby certain

payments due under the Equipment Financing Agreement were deferred until the end of the loan

term. Mot. Ex. 6, ECF No. 39-1 at PGID 354. Dr. Bash’s signature appears on the document on

behalf of debtor Perfect Health and on behalf of himself in his capacity as guarantor. Dr. Bash

does not dispute that he signed the deferral agreement, nor does he contend his signature was a

forgery. Answer ¶ 24. He does assert, however, that he initially “signed only as to Guarantor.”

Bash Aff. ¶ 22. After Bank OZK rejected the Deferral Agreement due to lack of Perfect Health’s

signature, Dr. Bash then signed it on behalf of the debtor, Perfect Health, but left the “title” field

blank as he contends he has no relationship with Perfect Health. Id. ¶ 24.

       Bank OZK seeks summary judgment solely against Dr. Bash on Count I (Breach of

Guarantee) and Count III (Breach of Deferral Agreement) of its amended complaint.

                                                 II.

                                                 A.

       A motion for summary judgment should be granted if the “movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                                -4-
law.” Fed. R. Civ. P. 56(a). The moving party has the initial burden of identifying where to look

in the record for evidence “which it believes demonstrate the absence of a genuine issue of

material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       The burden then shifts to the opposing party who must set out specific facts showing “a

genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986) (citation

omitted). “The party opposing summary judgment cannot rest on its pleading or allegations, to

prevail, they must present material evidence in support of their allegations.” Leonard v.

Robinson, 477 F.3d 347 (6th Cir. 2007) (citing Celotex Corp v. Catrett, 477 U.S. 317 (1986)).

The Court must view the evidence and draw all reasonable inferences in favor of the non-movant

and determine “whether the evidence presents a sufficient disagreement to require submission to

a jury or whether it is so one-sided that one party must prevail as a matter of law.” Id. at 251–52.

       Where the moving party also bears the ultimate burden of persuasion, the movant’s

affidavits and other evidence not only must show the absence of a material fact issue, they must

also carry that burden. Vance v. Latimer, 648 F.Supp.2d 914, 919 (E.D. Mich. 2009).

                                                B.

       To recover for breach of contract under Michigan law, “a plaintiff must prove (1) that a

contract existed between the parties, (2) the terms of the contract, (3) that [the defendant]

breached the contract, and (4) that the breach caused his injury.” Platsis v. E .F. Hutton & Co,

642 F. Supp. 1277; 1309 (W.D. Mich. 1986).

       The elements of a valid contract under Michigan law are: 1) parties competent to

contract; 2) proper subject matter; 3) consideration; 4) mutual agreement; 5) mutual obligation.

Thomas v. Leja, 468 N.W.2d 58, 60 (Mich. App. 1990).




                                               -5-
                                               III.

       Bank OZK’s motion for summary judgment posits a simple theory: 1) Dr. Bash signed

the Deferral Agreement; 2) the Deferral Agreement incorporates the Guarantee and the

Equipment Financing Agreement by reference and reaffirms the parties’ obligations thereunder;

3) Dr. Bash breached those obligations; 4) Dr. Bash is liable. Indeed, the Deferral Agreement

provides, in relevant part, as follows:

               WHEREAS, the Secured Party and the Debtor are parties to that certain
               Equipment Finance agreement (the “Finance Agreement”) dated effective
               as of July 28, 2018 . . .
               WHEREAS, Theodore Bash the Guarantors personally guaranteed the
               debts, liabilities, and obligations of the Debtor to the Secured Party under
               the Financing Agreement . . .
               Reaffirmation of Obligations: The Debtor and the Guarantor hereby
               reaffirm their respective obligations to the Secured Party under the
               Finance Agreement, as modified hereby, and the Guarantor’s guarantee
               thereof. The Debtor and the Guarantor hereby confirm that their respective
               obligations to the Secured Party are not subject to any disputes, defenses,
               or adjustments of any kind whatsoever . . .

       ECF No. 39-1 at PGID 355.

       Dr. Bash’s response tells a fascinating tale of identity theft, fraud, predatory lending, and

improper contact with represented parties. Dr. Bash does not, however, explain how any of those

alleged facts impact the validity of the Deferral Agreement or his obligations thereunder. As to

Dr. Bash’s defenses to liability, he presents two arguments.

       With respect to Count III (breach of Deferral agreement), Dr. Bash argues that he was not

authorized to sign on behalf of Perfect Health because he was not a member, owner, managing

partner, managing director, employee, agent, or representative of Perfect Health. Thus, he

contends that his signature on behalf of debtor Perfect Health was invalid. He concludes,

therefore, that the entire Deferral Agreement is invalid. He offers no support for this inferential

suggestion. Bank OZK has moved for summary judgment against Dr. Bash, not Perfect Health.
                                               -6-
Irrespective of whether Dr. Bash’s signature on behalf of Perfect Health was effective to bind

Perfect Health, it is undisputed that he also signed on behalf of himself in his capacity as

Guarantor. Dr. Bash certainly had the authority to bind himself. Summary judgment will be

granted with respect to Count III.

        With respect to Count I (Breach of Guaranty), Dr. Bash argues that his signature on the

Guarantee was forged. The argument, however, is entirely non-responsive to the fact that the

Deferral agreement (which he did sign) 1) incorporates the Guaranty and the Equipment

Financing Agreement by reference; 2) reaffirms his obligations thereunder; and 3) expressly

confirms that his obligations to the Secured Party “are not subject to any disputes, defenses, or

adjustments of any kind whatsoever.” Id. (emphasis added).

        It is undisputed that Dr. Bash signed the Deferral Agreement in his personal capacity as

guarantor. It is also undisputed that he is in breach of that guarantee, as no payment has been

made to Bank OZK since January 22, 2018. See Answer ¶ 31. According to the declaration of

Bank OZK’s employee, $139,822.38 remains outstanding in principal and accrued interest

through June 18, 2018, plus an additional $3,463.94 through November 16, 2018. Dr. Bash does

not dispute those figures. Summary judgment will therefore be granted on Count I.

                                                       IV.

        Accordingly, it is ORDERED that Plaintiff’s motion for summary judgment (ECF N. 39)

against Dr. Theodore Bash as to Counts I and III of the first amended complaint (ECF No. 22) is

GRANTED.1

                                                                       s/Thomas L. Ludington
Dated: January 24, 2019                                                THOMAS L. LUDINGTON
                                                                       United States District Judge
1
 The financing agreement also provides that Bank OZK is entitled to costs of collection and attorney fees (Mot. Ex.
1, p. 3, § 11), which Bank OZK says they will request “in the manner directed by the Court.” The Court will provide
no direction other than to refer Bank OZK to the Federal and Local Rules.
                                                       -7-
